COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-143-CV



IN RE ROBERT D. KEYS	RELATOR



------------



ORIGINAL PROCEEDING

 

------------



OPINION



------------



The court has considered Relator’s petition for writ of mandamus 
and is of the opinion that the relief should be denied.  On December 4, 2002, Respondent signed an Order disposing of Relator's “Petition for Expunction of Records” in trial court no. 2002-50019-367, 
Ex Parte Robert Daniel Keys
; a copy of the Order is attached to this opinion.  
Accordingly, Relator’s petition for writ of mandamus is denied as moot.



PER CURIAM





PANEL A:	HOLMAN, J.; CAYCE, C.J.; and GARDNER, J.



DELIVERED:  May 30, 2003